, DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1, 2, 4, 6-11, 13, 15-17 and 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,388,535 in view of Jordan et al, U.S. Patent Application Publication No. 2002/0136414 (hereinafter Jordan).
	Regarding claim 1, claim 1 of the patent discloses a method for calibrating an audio system comprising a loudspeaker, the method comprising:
	transmitting a first probe signal for audio playback by the loudspeaker, the first probe signal comprising a first audio pattern;
	determining a signal quality by listening to a first acoustic response of the loudspeaker to the first probe signal;
	modifying the first audio pattern based on the signal quality, transmitting a second probe signal for audio playback by the loudspeaker, the second probe signal comprising the modified audio; and
	determining an audio delay compensation for the loudspeaker based on a measure of an audio delay between the transmitted second probe signal and a second acoustic response of the loudspeaker in response to the second probe signal.

	Further regarding claim 1, claim 1 of the patent does not teach that the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker. All the same, Jordan discloses that the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker (see paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of the patent wherein the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker as taught by Jordan. This modification would have improved the system’s flexibility by allowing for the setting of various acoustic parameters as suggested by Jordan. 

	Claim 2 is anticipated by claim 2 of the patent.

Claim 4 is anticipated by the combination of the claims of the patent and Jordan.

Claim 6 is anticipated by claim 4 of the patent.
Claim 7 is anticipated by claim 5 of the patent.
Claim 8 is anticipated by claim 6 of the patent.
Claim 9 is anticipated by claim 8 of the patent.

	Regarding claim 10, claim 9 of the patent discloses a non-transitory computer readable medium for storing instructions that, when executed by one or more processors, causes the one or more processors to perform operations for calibrating an audio system having a loudspeaker, the operations comprising:
	transmitting a first probe signal for audio playback by a loudspeaker, the first probe signal comprising a first audio pattern;
	determining a signal quality by listening to an acoustic response of the loudspeaker to the first probe signal;
	modifying the first audio pattern based on the signal quality, transmitting a second probe signal for audio playback by the loudspeaker, the second probe signal comprising the modified audio pattern; and
	determining an audio delay compensation for the loudspeaker based on a measure of an audio delay between the transmitted second probe signal and an acoustic response of the loudspeaker in response to the second probe signal.

	Further regarding claim 10, claim 9 of the patent does not teach that the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker. All the same, Jordan discloses that the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker (see paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of the patent wherein the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker as taught by Jordan. This modification would have improved the system’s flexibility by allowing for the setting of various acoustic parameters as suggested by Jordan. 

Claim 11 is anticipated by claim 10 of the patent.

Claim 13 is anticipated by the combination of the claims of the patent and Jordan.

Claim 15 is anticipated by claim 14 of the patent.

	Regarding claim 16, claim 16 of the patent discloses a multimedia device for calibrating an audio system having a loudspeaker, the multimedia device comprising:
	a transmitter configured for transmitting a first probe signal for audio playback by the loudspeaker, the first probe signal comprising a first audio pattern;
	a sound sensor configured for listening to an acoustic response of the loudspeaker to the first probe signal; and
	a circuit configured for:
		determining a signal quality based on the acoustic response of the loudspeaker to the first probe signal; and
		modifying the first audio pattern based on the signal quality; the transmitter further configured for transmitting a second probe signal for audio playback by the loudspeaker, the second probe signal comprising the modified audio pattern; and
	the circuit further configured for determining an audio delay compensation for the loudspeaker based on a measure of an audio delay between the transmitted second probe signal and an acoustic response of the loudspeaker in response to the second probe signal. 

	Further regarding claim 16, claim 16 of the patent does not teach that the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker. All the same, Jordan discloses that the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker (see paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art to modify claim 1 of the patent wherein the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker as taught by Jordan. This modification would have improved the system’s flexibility by allowing for the setting of various acoustic parameters as suggested by Jordan. 

Claim 17 is anticipated by claim 10 of the patent.

Claim 19 is anticipated by the combination of the claims of the patent and Jordan.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 16, 17 and 19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Jordan.
	Regarding claim 1, Jordan discloses a method for calibrating an audio system comprising a loudspeaker, the method comprising:
	transmitting a first probe signal for audio playback by the loudspeaker, the first probe signal comprising a first audio pattern (see paragraph 0019);
	determining a signal quality by listening to a first acoustic response of the loudspeaker to the first probe signal, the signal quality corresponding to a detectability of a time latency of the audio playback of the loudspeaker (see paragraph 0024);
	modifying the first audio pattern based on the signal quality, transmitting a second probe signal for audio playback by the loudspeaker, the second probe signal comprising the modified audio pattern (see paragraph 0023); and
	determining an audio delay compensation for the loudspeaker based on a measure of an audio delay between the transmitted second probe signal and a second acoustic response of the loudspeaker in response to the second probe signal (see paragraph 0026).

	Regarding claim 2, see paragraph 0023.
	
	Regarding claim 4, see paragraph 0026.

	Regarding claim 6, see paragraph 0025.

	Regarding claim 8, see paragraph 0023.

	Regarding claim 10, Jordan discloses a non-transitory computer readable medium for storing instructions that, when executed by one or more processors, causes the one or more processors to perform operations for calibrating an audio system having a loudspeaker, the operations comprising:
	transmitting a first probe signal for audio playback by a loudspeaker, the first probe signal comprising a first audio pattern (see paragraph 0019);
	determining a signal quality by listening to an acoustic response of the loudspeaker to the first probe signal, the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker (see paragraph 0024);
	modifying the first audio pattern based on the signal quality, transmitting a second probe signal for audio playback by the loudspeaker, the second probe signal comprising the modified audio pattern (see paragraph 0023); and
	determining an audio delay compensation for the loudspeaker based on a measure of an audio delay between the transmitted second probe signal and an acoustic response of the loudspeaker in response to the second probe signal (see paragraph 0026).

	Regarding claim 11, see paragraph 0023.
	
	Regarding claim 13, see paragraph 0026.

	Regarding claim 15, see paragraph 0023.

	Regarding claim 16, Jordan discloses a multimedia device for calibrating an audio system having a loudspeaker, the multimedia device comprising:
	a transmitter configured for transmitting a first probe signal for audio playback by the loudspeaker, the first probe signal comprising a first audio pattern (see paragraph 0019);
	a sound sensor configured for listening to an acoustic response of the loudspeaker to the first probe signal (see paragraph 0031); and
	a circuit configured for:
		determining a signal quality based on the acoustic response of the loudspeaker to the first probe signal, the signal quality corresponding to a detectability of a time latency of the audio playback by the loudspeaker (see paragraph 0024); and
		modifying the first audio pattern based on the signal quality; the transmitter further configured for transmitting a second probe signal for audio playback by the loudspeaker, the second probe signal comprising the modified audio pattern (see paragraph 0023); and
	the circuit further configured for determining an audio delay compensation for the loudspeaker based on a measure of an audio delay between the transmitted second probe signal and an acoustic response of the loudspeaker in response to the second probe signal (see paragraph 0026). 

	Regarding claim 17, see paragraph 0023.

	Regarding claim 19, see paragraph 0026.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Pearson, U.S. Patent Application Publication No. 2019/0110153 (hereinafter Pearson).
	Regarding claim 9, Jordan does not disclose at least one of the first and second probe signal is a high frequency signal. All the same, Pearson discloses this feature (see paragraph 0032). Therefore, it would have been obvious to one of ordinary skill in the art to modify Jordan with the high frequency signal of Pearson. This modification would have improved the system’s convenience by minimizing distractions.  

	Further regarding claim 9, the combination of Jordan and Pearson does not explicitly teach that said signal having a frequency between 15 kilohertz and 20 kilohertz. However, when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation per MPEP 2144.05 II A. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Jordan and Pearson wherein the signal having a frequency between 15 kilohertz and 20 kilohertz. This modification would have improved the system’s flexibility by allowing for different kinds of high frequency signals. 
	
Allowable Subject Matter
7.	Claims 3, 5, 7, 12, 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
November 22, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652